UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6262


STANLEY EARL CORBETT, JR.,

                Plaintiff - Appellant,

          v.

G. J. BRANKER; LIEUTENANT SHELTON; SERGEANT ANDINO; OFFICER
FOX; OFFICER MCMILLIAN; OFFICER LEE; OFFICER MCDANIELS;
OFFICER DEMING,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03093-BO)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Earl Corbett, Jr., Appellant Pro Se.        Lisa Yvette
Harper, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley   Earl      Corbett,            Jr.,     appeals    the        district

court’s    order    denying      his    motion         to     compel    discovery       and

granting     summary   judgment        to    the      defendants        on    his    claims

brought pursuant to 42 U.S.C. § 1983 (2006).                     We affirm.

             We   review   for    abuse         of    discretion        the    denial    of

discovery prior to a grant of summary judgment.                               See Harrods

Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002).     A trial court has wide discretion in managing pretrial

discovery, and an appellate court should not disturb its orders

absent a clear abuse of discretion.                         Ardrey v. United Parcel

Serv., 798 F.2d 679, 682 (4th Cir. 1986).                      We find no such abuse

of discretion here.

             Because Corbett has failed to otherwise challenge the

substance of the district court’s order, we affirm the judgment

below and deny Corbett’s motion to appoint counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the       materials         before    the    court     and

argument would not aid the decisional process.



                                                                                    AFFIRMED




                                            2